210 N.W.2d 237 (1973)
Dolores Margaret O'NEIL, Respondent,
v.
Albert Thomas O'NEIL, Appellant.
No. 44024.
Supreme Court of Minnesota.
August 31, 1973.
*238 Albert Thomas O'Neil, pro se.
Dolores Margaret O'Neil, pro se.
Considered en banc without oral argument.
PER CURIAM.
Plaintiff and defendant were divorced on May 18, 1967, by a decree filed in the Wabasha County District Court. Defendant has appealed from an order of that court granting in part plaintiff's subsequent motion for certain relief. Because of plaintiff's death during the pendency of the appeal, some of the provisions in the order are of no effect and need not be considered.
Defendant's appeal from the part of the court order denying plaintiff's motion to hold defendant in contempt must be denied. As to him, this question is moot.
Defendant also appealed from the part of the court order awarding plaintiff $150 attorneys' fees. The award of attorneys' fees is discretionary and is not predicated on the recipient being the prevailing party. See, Visneski v. Visneski, 219 Minn. 217, 17 N.W.2d 313 (1945). On appeal, the award will not be disturbed absent a clear abuse of discretion. Borchert v. Borchert, 279 Minn. 16, 154 N.W.2d 902 (1967). A careful review of the record discloses no such abuse.
No attorneys' fees or costs are allowed to either of the parties for this appeal.
Affirmed.
KELLY, J., took no part in the consideration or decision of this case.